Title: To James Madison from George M. Troup and Others, 9 January 1815
From: Troup, George M.
To: Madison, James


        
          Sir,
          Washington Jany. 9. 1815.
        
        The importance of a convoy for the protection of the trade between the Southern States & Amelia Island has been so strongly represented by Citizens of Charleston & Savannah that we beg leave respectfully to submit the subject to your consideration. The produce which seeks this outlet even from a State as far North as Virginia we learn to be considerable. Persons acquainted with the navigation have assured us that a very small convoy of gunboats would form a sufficient security against the enemy’s barges by which alone the trade is endangered. If it be protected we believe that it will not only benefit the Inhabitants of the Southern States but that it may probably correct that unfavorable ballance which the importation of foreign goods into our Northern towns produces. We beg leave to enclose a letter from two Gentlemen of Charleston of the first reputation for integrity & mercantile knowledge from which it appears that at its date lay in Savannah (for want of convoy) a number of vessels destined for Amelia

containing of cotton alone an amount which if it were to reach Amelia would perhaps be sufficient to prevent the exportation of nearly half a million of specie.
        If the flotilla now in the Southern waters cannot prudently be withdrawn from Savannah to be employed as a convoy we would respectfully suggest that the importance of the trade is such as would fully justify the expence of a few gun boats for its peculiar protection.
        
          GM Troup[and four others]
        
      